—In an action to recover damages for wrongful termination of employment, the plaintiff appeals from an order of the Supreme Court, Nassau County (Martin, J.), dated September 12, 2000, which granted the defendants’ motion for summary judgment dismissing the complaint.
Ordered that the order is affirmed, with costs.
The defendants refused to renew the plaintiff’s contract of employment because she was cohabiting with a man who was married to another woman. The plaintiff commenced this action, claiming that the termination of her employment violated Labor Law § 201-d (2) (c), which bars an employer from discharging an employee because of the employee’s legal recreational activities outside work hours. However, the plaintiff’s conduct did not constitute a recreational activity within the meaning of Labor Law § 201-d (2) (c) (see, Hudson v Goldman Sachs & Co., 283 AD2d 246; State of New York v Wal-Mart Stores, 207 AD2d 150; see also, McCavitt v Swiss Reins. Am. Corp., 237 F3d 166, 168). Therefore, the Supreme Court properly granted the defendants’ motion for summary judgment dismissing the complaint. Goldstein, J. P., Friedmann, McGinity and Adams, JJ., concur.